Citation Nr: 0838452	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether there was clear and unmistakable error in the 
regional office decision of March 1956 denying service 
connection for injuries resulting from willful misconduct.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for injuries resulting 
from willful misconduct.  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1953 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in November 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In October 2005, the veteran's attorney raised the claim of a 
total disability rating for compensation based on individual 
unemployability, which is referred to the RO for appropriate 
action.  

In May 2006, the veteran's attorney waived the right to have 
lay statements initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

In March 2008, the Board remanded the claim issue of clear 
and unmistakable error in the RO decision of March 1956 for 
further development.  As the requested development has not 
been completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In its remand, which was a preliminary order, 38 C.F.R. 
§ 20.1100(b), the Board characterized the application to 
reopen the claim of service connection for injuries resulting 
from willful misconduct as inextricably intertwined with the 
claim of clear and unmistakable error with a prior RO 
decision, dated in March 1956.

Because the claim of clear and unmistakable error was 
remanded and has not been fully adjudicated, it is still 
pending and the claim will not be addressed in this decision.  
Under these circumstances, the Board finds that the two 
claims are not so inextricably intertwined that a decision on 
the current claim to reopen must be further deferred and 
proceeding on the claim to reopen is not an error prejudicial 
to the veteran.  See Clark v. Derwinski, 2 Vet. App. 166, 167 
(1992) (two claims are not so inextricably intertwined that 
one claim seeking increase must be dismissed when there is 
pending claim of clear and unmistakable error). 
The claim of clear and unmistakable error in the RO decision 
of March 1956 is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a decision, dated in March 1956, the RO denied service 
connection for injuries resulting from willful misconduct; 
after the veteran was notified of the adverse determination, 
he did not appeal the denial of the claim and the decision 
became final.

2. The additional evidence presented since the decision by 
the RO in March 1956 is either cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in March 1956 by the RO, denying service 
connection for injuries resulting from willful misconduct, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the decision by 
the RO in March 1956, denying service connection for injuries 
resulting from willful misconduct, is not new and material, 
and the claim of service connection for injuries resulting 
from willful misconduct is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in March 2006.  The notice included the type of 
evidence to reopen the claim of service connection for 
injuries resulting from willful misconduct, that is, evidence 
not previously considered, which was not redundant or 
cumulative of evidence previously considered, and that 
pertained to the reason the claim was previously denied, that 
is, the veteran's injuries from an automobile accident during 
service, including right knee injury, left ankle injury, left 
leg injury and scars were previously denied because they were 
determined to be due to the veteran's own willful misconduct.  



The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, or that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provision for the effective date of 
claim and for degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection 
claim element of new and material evidence); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice, was provided after the 
initial adjudication, the timing of the VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statements of the case dated 
in April 2006, in April 2008 and June 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, which is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a decision in March 1956, the RO denied service connection 
for injuries resulting from willful misconduct.  The evidence 
at the time of the RO decision in March 1956 is summarized as 
follows.  

Service treatment records show that in December 1953 the 
veteran was in a head-on collision and sustained fractures of 
the left femur, the left talus, and the right femur.  He also 
sustained lacerations of the right ear, right eyebrow, and 
left forearm.  

A police report shows that on December 24, 1953, at about 
9:00 p.m. the veteran was driving east on Highway 4 in Banks, 
Arkansas at an estimated speed of 80 miles per hour.  The 
estimated speed at the time of the accident was 70 miles per 
hour and the lawful speed was 60 miles per hour.  The maximum 
safe speed under prevailing conditions was 45 miles per hour.  
The driver of the other vehicle, R. Harrison, was driving at 
an estimated speed of 50 miles per hour, at the moment of the 
accident his estimated speed was 40 miles per hour and the 
maximum safe speed under the prevailing conditions was 50 
miles per hour.  The veteran came around a curve, was driving 
on the wrong side of the highway and had on head on collision 
with the other vehicle.  Both vehicles overturned.  In the 
report, there was section for the officer to check if 
applicable that parked cars obscured the vision of the 
driver.  The section was not checked. 

In a statement in January 1954, the veteran stated that as he 
started driving on a sloping curve on State Highway 4, the 
accident happened, he was knocked unconscious and does not 
remember anything further.  

In a statement in February 1954, the driver and spouse of the 
other vehicle involved in the accident, stated the veteran 
evidently lost control of his car, crossed the divider to 
their side of the road and hit their car head on.  Neither 
witness referred to a parked car or cars. 

Statements from witnesses, who behind the driver of the other 
vehicle, stated that at the time of the accident they were 
travelling on a curve approximately 20 feet in width when 
they noticed a car coming from the opposite direction with 
one head light burning.  The veteran's car collided with the 
other car.  Neither witness referred to a parked car or cars. 

Service records show that in March 1954, a determination was 
made that the veteran's accident on December 24, 1953 was not 
in the line of duty and was due to his own misconduct.  

On VA examination in August 1955, the diagnoses were fracture 
of left femur with a half inch shortening, traumatic 
synovitis of the right knee joint, hamstring tendon cystic 
formation and subtalar fusion of the right foot, secondary to 
fracture. 

Application to Reopen

Although a decision by the RO becomes final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in October 2005 the regulatory definition of "new 
and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Legal Argument 

The veteran's attorney has cited Becksted v. Principi, a 
nonprecedential, unpublished memorandum decision, No. 02-1235 
(Vet. App. Jan. 27, 2005) (Table) for the proposition that 
there was a liberalizing change in the law pertaining to 
willful misconduct in 1980 and because of a liberalizing 
change in law, the claim to reopen should be a new claim.  In 
Becksted, the Court stated that since 1980 there has been no 
change to 38 U.S.C.A. § 105(a) and 38 C.F.R. § 3.1(n), 
pertaining to willful misconduct.  The Court did not consider 
the law before 1980 because it was not factual or legally 
relevant.  As for 38 C.F.R. § 3.1(n), the provision, 
pertaining to a mere technical violation of police 
regulations or ordinances as not constituting willful 
misconduct, was in effect at the time of the rating decision 
in March 1956 under then 38 C.F.R. § 3.65.  In 1961, 
38 C.F.R. § 3.65 was renumbered with the same provision as 
38 C.F.R. § 3.1(n) (1962), and essentially has remained 
unchanged since 1956.  

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim, but that is clearly 
not the case as there has been no intervening change in 
applicable law.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'g 4 Vet. App. 283, 288-89 (1993). 



Additional Evidence 

The additional pertinent evidence consists of the following 
exhibits. 

Exhibit (1) consists of private medical records from July 
1991 to May 1993, and in October 2005, documenting left ankle 
arthritis and treatment for the left ankle and right knee.  
This evidence is cumulative, that is, supporting evidence of 
previously considered evidence, namely, evidence of 
disability of the left talus or ankle.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

Exhibit (2) is a letter, dated in September 2005, from the 
veteran, indicating that he was injured during service in a 
motor vehicle accident.  This evidence is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, evidence of injuries resulting for a motor vehicle 
accident during service.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156. 

Exhibit (3) is lay statements, received in February 2006 and 
in May 2006 from the wife of the passenger who was in the 
veteran's vehicle at the time of the accident in December 
1953.  She stated that before her husband passed away, he 
told her the veteran was in an accident and that the veteran 
wrecked his car in December 1953 because he swerved to miss 
an improperly parked car located on the shoulder of the lane 
in which he was driving.  

Competent lay evidence is limited to what a witness actually 
observed and is within the realm of personal knowledge.  
Layno v. Brown, 6 Vet. App. 465 (1994).  As it has not been 
established that the witness was in the veteran's vehicle at 
the time of the accident, she lacks personal knowledge of the 
conditions at the time of the accident and her statement, a 
recollection of what her husband told her, is not competent 
evidence as to whether or not the veteran was trying to avoid 
a park car at the time of the accident.  For this reason, her 
statements do not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.  

As the additional evidence is not new and material, the claim 
of service connection for injuries resulting from willful 
misconduct is not reopened.  As the claim is not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for injuries resulting from 
willful misconduct is not reopened, and the appeal is denied.  


REMAND

The RO addressed clear and unmistakable error in the 
supplemental statement of the case, dated in April 2006, but 
a summary of the applicable law was not provided.  In March 
2008, the Board remanded the claim for formal adjudication, 
which has not been done. 

Under the Board's Appeals Regulations, a supplemental 
statement of the case will not be used to announce a decision 
by the RO on claim not previously addressed in a statement of 
the case.  38 C.F.R. § 19.31.  






In this case to ensure procedural due process, the claim of 
clear and unmistakable error is REMANDED for the following 
action:

Furnish the veteran and counsel a 
statement of the case in accordance with 
38 C.F.R. § 19.29, addressing only the 
claim of clear and unmistakable error.  
Also, notify the veteran and counsel that 
in order to perfect the appeal of the 
claim, a substantive appeal must be filed 
within 60 days from the date the notice 
of the statement of the case is mailed.  
    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


